Citation Nr: 0532309	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  99-07 756	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or adaptive equipment 
only.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from January 1941 to April 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO), which denied the veteran's claim of 
entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or adaptive equipment 
only.

VA scheduled the veteran for hearings to be held at the RO in 
April 2001 and December 2002.  The veteran's failure to 
report on both occasions is construed as his express 
withdrawal of his request for a hearing.

The Board remanded this appeal in July 2001 for additional 
development.  Having completed the requested development, the 
agency of original jurisdiction has returned the case to the 
Board for appellate disposition.

By letter dated in November 2005, the Board granted the 
representative's motion to have the appeal advanced on its 
docket.  38 U.S.C.A. § 7107(a)(2)(B) (West 2002 & Supp. 
2005); 38 C.F.R. § 20.900(c) (2005). 


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matter on appeal.

2.  The probative and competent medical evidence of record 
does not establish that the veteran's service-connected 
disabilities have resulted in the loss or permanent loss of 
use of one or both feet; the loss or permanent loss of use of 
one or both hands; the permanent impairment of vision of both 
eyes, ankylosis of one or both knees, or ankylosis of one or 
both hips.

CONCLUSION OF LAW

The criteria for a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or for adaptive equipment 
only, have not been met. 38 U.S.C.A. §§ 3901, 3902, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.808 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-
21 (2004); 38 C.F.R. § 3.159(b) (2005).

In this case, VA provided notice to the veteran and his 
representative of the evidence needed to substantiate the 
claim, of the divisions of responsibility between VA and the 
veteran to get that information and evidence, and of the need 
for the veteran to send "any evidence in your possession 
that pertains to your claim," by means of a VCAA letter 
issued in March 2005.  Thus, the veteran has received 
adequate VCAA notice.  See Short Bear v. Nicholson, No. 03-
2145 (U.S. Vet. App. Aug. 31, 2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim by 
the agency of original jurisdiction.  Pelegrini II, 18 Vet. 
App. at 115.  Delayed notice is, however, generally not 
prejudicial to a claimant.  Mayfield v. Nicholson.  There has 
been no allegation, nor showing, of prejudice in this case.  
Thus, to the extent that any notice in this case may have 
been inadequate with regard to timing, the veteran's evident 
actual knowledge of what was needed to substantiate his claim 
prior to final adjudication by VA provided "a meaningful 
opportunity to participate in the adjudication process."  
See Short Bear v. Nicholson, citing Mayfield, at 121.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

In the present case, the duty to assist has been fulfilled as 
well, as VA has secured all identified treatment records that 
are pertinent to the issue on appeal and has obtained medical 
opinions, felt to be necessary for an equitable resolution of 
this appeal.

VA attempted to obtain the veteran's Social Security 
Administration (SSA) records, but received notification from 
the SSA, in March 2005, to the effect that the records were 
destroyed.  The RO then made a factual determination that the 
records were unavailable, in an Interoffice Memorandum dated 
in August 2005, and informed the veteran of this fact by 
letter also dated in August 2005.  In that letter, the RO 
also gave the veteran an opportunity to submit any SSA 
records in his possession.

The Board acknowledges the veteran's representative's 
request, in his Informal Brief of Appellant in Appealed Case 
of November 2005, that the medical opinions expressed by the 
VA physician who examined the veteran in June 2004 be 
disregarded on the basis that they constituted an actual 
adjudication by the physician of the veteran's claims.  The 
fact remains that the examiner's thorough examination reports 
of June and November 2004 provide objective medical data that 
adequately addresses the question of whether a service-
connected disability has caused the types and levels of 
disability required by law and regulation for a grant of the 
benefit sought in this case.  Thus, the Board finds no need 
to obtain additional examinations or opinions.

There is no suggestion on the current record that there 
remains evidence that is pertinent to the matter on appeal 
that has yet to be secured.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the matter on 
appeal.  The appeal is thus ready to be considered on the 
merits.

Legal analysis

Financial assistance may be provided to an "eligible 
person" in acquiring an automobile or other conveyance and 
adaptive equipment, or adaptive equipment only.  38 U.S.C.A. 
§ 3902(a)(b).

A veteran is considered an "eligible person" if he is 
entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes.  38 C.F.R. § 3.808(b)(1).

A veteran who does not qualify as an "eligible person" 
under the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips, and 
adaptive equipment.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 
3.808(b)(1)(iv).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. §§ 3.350(a)(2) and 4.63 as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with the use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc, in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples also under 38 C.F.R. §§ 3.350(a)(2) and 4.63 of what 
is deemed as constituting loss of use of a foot include 
extremely unfavorable ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening 
of the lower extremity of 3 1/2 inches or more.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91).

The veteran is currently service-connected for anxiety 
reaction, rated as 100 percent disabling; degenerative 
arthritis of the lumbosacral spine, with strain, rated as 20 
percent disabling; and degenerative arthritis of the left 
knee, rated as 10 percent disabling.  He has not advanced the 
contention that his service-connected disabilities have 
resulted in the loss or permanent loss of the use of one or 
both hands, or permanent impairment of vision of both eyes, 
as contemplated by the regulations, and the Board has not 
identified any evidence to that effect.  There has not been 
an allegation that there is ankylosis of the knees or hips, 
and the record does not show that that is the case.

Rather, the veteran contends that his service-connected 
disabilities of the lumbosacral spine and left knee have 
caused loss of use of both feet, thereby rendering him 
eligible to the benefit sought on appeal.  Accordingly, the 
Board's inquiry will be directed to determine whether the 
veteran's service-connected disabilities, specifically his 
low back and left knee disabilities, cause total loss of one 
or both feet.

The VA physician who examined the veteran in June 2004 
stated, in his report of that date, that the veteran 
complained of pain, weakness and stiffness of the knees and 
hips, and said that he ambulated with a cane or walker when 
he was at home, although he appeared for the examination in 
an electric wheelchair.  The veteran also reported having 
inflammatory arthritis in most of his joints, and pain, 
stiffness, and weakness in his lower back, with numbness in 
both feet.  He reported that he could walk with a walker, or 
a cane, but "just a few steps," and the examiner noted that 
he did not wear a back brace, did not fall, and "does not 
need anything else at the present time."

As far as functional assessment, the examiner opined that the 
veteran could walk a few steps and could transfer, but with 
assistance, as he was very unstable on his feet.  The left 
knee extended to zero degrees and had active flexion from 
zero to 100 degrees, all with pain.  The legs were very weak.  
The back was tender at L1-S1, but its muscles were normal and 
there was no muscle spasm.  Its active flexion, extension and 
right and left lateral flexion was accomplished to 60, 10, 
30, and 35 degrees, respectively, all with pain.

The examiner was unable to examine the veteran's hips because 
the veteran complained of being in too much pain.  The feet 
were cold to the touch, and tender, and the veteran had 
peripheral neuropathy of the feet, which the examiner opined 
was more likely than not due to diabetes.  X-rays showed 
degenerative changes in the feet, knees, lumbosacral spine, 
and hips.

The examiner opined that it was unclear to him that the 
spondylosis in the veteran's back could be part of his 
service-connected lower back disability.  He noted that the 
veteran had degenerative changes in his lumbosacral spine, 
both knees, and both hips.  He also opined that "[t]he 
veteran has not lost the use of either hand or foot as the 
result of any service-connected disabilit[y]" and that there 
was no evidence of ankylosis as a result of service-connected 
disabilities.

The examiner acknowledged that the veteran was very weak in 
both lower extremities, but explained that "[m]uch of this 
may be due to disuse, since he is presently confined to an 
electric wheelchair and does not walk very much."  He also 
explained his opinion that the veteran's loss of function in 
his lower extremities was not related to his service-
connected disabilities by stating that the veteran's service 
medical records did not show any loss of function and that he 
had not found "any recent treatments for any of these 
problems."

In his November 2004 report, the above examiner noted, as he 
had done in the prior report, his thorough and careful review 
of the evidence of record, to include the veteran's service 
medical records.  He also restated his prior opinion that the 
veteran's lumbosacral spondylosis should not be considered 
part of his service-connected lumbosacral spine disability, 
nor related to his service-connected left knee disability.  
He opined that it was more likely than not that the veteran's 
degenerative arthritis was not incurred or aggravated by 
service.

In regards to the extent to which the veteran had loss of 
balance and propulsion of either lower extremity, and the 
cause of such loss, the examiner acknowledged that the 
arthritic changes in the lower extremities and lower back 
"would make anyone weak," particularly if the arthritic 
changes were combined with the weakness of the legs due to 
disuse.  The examiner concluded that:

It is my professional opinion [that] it 
is more likely than not that his problems 
were not part of his active duty service 
and should not be considered as service 
connected.

As far as the degenerative arthritis from 
the same disease process that caused the 
left knee and the low back arthritis, 
this happens as one gets older.  The 
arthritic changes occur in other joints, 
and this is not explainable.  There is no 
known cause for the arthritis, itself, 
except [that] it is associated with 
trauma at times, and the traumatic 
arthritis does not usually spread.  
However, osteoarthritis tends to spread 
to other joints over a period of time and 
as one gets older, and rheumatoid 
arthritis tends to do the same thing.  
Rheumatoid arthritis also tends to move 
from joint to joint over the years.

The examiner restated his opinion that it was most likely 
that the veteran's loss of function of his upper and lower 
extremities was not related to his service-connected 
disabilities.  He also opinned that the veteran's diabetes 
mellitus was the cause of the peripheral neuropathy that 
affected his hands, fingers, feet, and toes.  Additionally, 
he pointed out that any hand impairment represented a spread 
of the [osteo or rheumatoid] arthritis to other joints over 
the years in a "normal fashion and as a normal disease 
process," rather than being produced by the left knee or low 
back arthritis.

The veteran's allegation that he has loss of the use of his 
feet certainly has some basis in the record, as he is 
essentially wheelchair-bound.  However, the medical evidence 
of record, in the form of the above medical opinions, 
indicates that such loss is not due to the service-connected 
left knee and lumbar spine disabilities.

The only competent opinions are against the claim.  As such, 
the preponderance of the evidence is against a finding that 
there is ankylosis, or loss or loss of use, of the hands or 
feet; or ankylosis of knees, or hips.  The doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
claims are denied.


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or adaptive equipment 
only, is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


